Case 2:19-cv-12107-KM-ESK Document 79-5 Filed 09/13/19 Page 1 of 2 PageID: 2045




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA, STATES
 OF CALIFORNIA, COLORADO,                             Civil Action No. 19-12107 (KM)(JBC)
 CONNECTICUT, DELAWARE, FLORIDA,
 GEORGIA, HAWAII, ILLINOIS, INDIANA,                  Hon. Kevin McNulty, U.S.D.J.
 IOWA, LOUISIANA, MICHIGAN,
 MINNESOTA, MONTANA, NEVADA, NEW
 JERSEY, NEW MEXICO, NEW YORK,
 NORTH CAROLINA, OKLAHOMA, RHODE
 ISLAND, TENNESSEE, TEXAS,
 VERMONT, AND WASHINGTON; THE                         ORDER GRANTING JOINT
 COMMONWEALTHS OF                                     MOTION TO DISMISS BY
 MASSACHUSETTS AND VIRGINIA; and                      DEFENDANTS JANSSEN BIOTECH,
 THE DISTRICT OF COLUMBIA,                            INC., JANSSEN ONCOLOGY, INC.,
                                                      JANSSEN RESEARCH &
 ex rel. ZACHARY SILBERSHER,                          DEVELOPMENT, LLC, JOHNSON &
                                                      JOHNSON, and BTG
                Plaintiffs,
                                                      INTERNATIONAL LIMITED
         vs.

 JANSSEN BIOTECH, INC., JANSSEN
 ONCOLOGY, INC., JANSSEN RESEARCH
 & DEVELOPMENT, LLC, JOHNSON &
 JOHNSON, and BTG INTERNATIONAL

                Defendants.



        THIS MATTER having been brought before the Court on the joint motion of

 Defendants Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research & Development,

 LLC, Johnson & Johnson, and BTG International Limited (collectively, “Defendants”), for an

 Order pursuant to Fed. R. Civ. P. 12(b)(6) dismissing the Second Amended Complaint with

 prejudice; and the Court having considered the submissions of the parties, and the arguments of

 the counsel, if any; and for good cause shown,

        IT IS, on this _________ day of ________________ 2019,

        ORDERED that Defendants’ Joint Motion to Dismiss is GRANTED; and it is further




                                                  1
Case 2:19-cv-12107-KM-ESK Document 79-5 Filed 09/13/19 Page 2 of 2 PageID: 2046




       ORDERED that the Second Amended Complaint is hereby DISMISSED WITH

 PREJUDICE as against Defendants.


                                    ________________________________________
                                    HON. KEVIN MCNULTY, U.S.D.J.




                                            2
